Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the amendment filed 5/16/2021. Applicant cancelled claim 21; claims 1, 3-19 are pending in this application.

Allowable Subject Matter
Claims 1, 3 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 19, prior art does not make obvious the claim limitations “customizing the first two-step activation sequence generates a second two-step activation sequence that is different from the first two-step activation sequence, and wherein the controller is further configured to, after customizing the first two-step activation sequence, control the associated digital gas valve and the associated ignitor for the selected gas cooktop burner among the plurality of gas cooktop burners to ignite the selected gas cooktop burner in response to the second two-step activation sequence initiated in response to user Page 2 of 8 Application No. 16/889,234 Reply to Office Action of February 23, 2022 MR Ref: ZU088-20263input directed to the one or more touch sensors and to the associated control selector for the selected gas cooktop burner” and “the selected gas cooktop burner is a first gas cooktop burner, the two-step activation sequence is a first two-step activation sequence associated with the first gas cooktop burner, and the controller is configured to control the associated digital gas valve and the associated ignitor for a second gas cooktop burner among the plurality of gas cooktop burners to ignite the second gas cooktop burner in response to a second two-step activation sequence that is different from the first two-step activation sequence” respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571) 270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607 and Ken Rinehart can be reached (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753